Case 3:14-cv-00852-REP-AWA-BMK Document 301 Filed 11/16/18 Page 1 of 2 PageID# 10329



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

                                                    )
          GOLDEN BETHUNE-HILL, et al.,              )
                                                    )
                       Plaintiffs,                  )
                                                    )
                           v.                       )
                                                    )           Civil Action No. 3:14-cv-852
           VIRGINIA STATE BOARD OF                  )
               ELECTIONS, et al.,                   )
                                                    )
                      Defendants,                   )
                                                    )
                                                    )



                                     NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Jeffrey A. Breit of Breit Drescher Imprevento, P.C. is

   admitted to practice in this Court, and enters his appearance as counsel for amicus curiae New

   Virginia Majority. Please note the following contact information for Jeffrey A. Breit:

   Jeffrey A. Breit
   Breit Drescher Imprevento, P.C.
   Towne Pavilion Center II
   600 22nd Street, Suite 402
   Virginia Beach, VA 23451
   Telephone: 757-670-3888
   Facsimile: 757-670-3939
   E-Mail: Jeffrey@breit.law
   Dated: November 16, 2018                                    Respectfully submitted,

                                                                              /s/
                                                               Jeffrey A. Breit (VSB No. 18876)
                                                               BREIT DRESCHER IMPREVENTO, P.C.
                                                               Towne Pavilion Center II
                                                               600 22nd Street, Suite 402
                                                               Virginia Beach, Virginia 23451
                                                               Telephone: 757.622.6000
                                                               Facsimile: 757.670.3939
                                                               Email: Jeffrey@breit.law

                                                               Counsel for Amicus Curiae New
                                                               Virginia Majority
Case 3:14-cv-00852-REP-AWA-BMK Document 301 Filed 11/16/18 Page 2 of 2 PageID# 10330




                                         Certificate of Service

           I hereby certify that on this 16th day of November, 2018, I have electronically filed the
    foregoing document with the Clerk of Court using the United States District Court, Eastern District
    of Virginia, Richmond Division, CM/ECF system, which will then send a notification of such filing
    (NEF) to all counsel of record.


   Dated: November 16, 2018                                    Respectfully submitted,

                                                                              /s/
                                                               Jeffrey A. Breit (VSB No. 18876)
                                                               BREIT DRESCHER IMPREVENTO, P.C.
                                                               Towne Pavilion Center II
                                                               600 22nd Street, Suite 402
                                                               Virginia Beach, Virginia 23451
                                                               Telephone: 757.622.6000
                                                               Facsimile: 757.670.3939
                                                               Email: Jeffrey@breit.law

                                                               Counsel for Amicus Curiae New
                                                               Virginia Majority
